ICJ_096_FisheriesJurisdiction_ESP_CAN_1996-05-08_ORD_01_NA_01_EN.txt. 61

DISSENTING OPINION OF JUDGE TORRES BERNARDEZ
[Translation]

I voted against the Order because I do not think that the Court has
sufficient information on questions of fact and law raised by the objec-
tion regarding jurisdiction submitted by the Respondent, in view inter
alia of the content of the Counter-Memorial of Canada. Furthermore, in
that Counter-Memorial, the Respondent raised a fresh objection, this
time of inadmissibility, which it did not announce in its letter of 21 April
1995 and which is also not mentioned in the Order of the Court of 2 May
1995. Consequently, Spain has not yet had any procedural opportunity
to formally state its position in writing on Canada’s second fresh objec-
tion.

This leads me to conclude that the written phase on jurisdiction ini-
tiated by the Order of 2 May 1995 is not yet ready for hearing. This being
so, a second round of written pleadings, namely a Reply by Spain and
a Rejoinder by Canada, was required and should have been authorized
by the Court, especially as the timetable in no way prevented it from
doing so. However, the Court took a different view, which I regret.

(Signed) Santiago TORRES BERNARDEZ.
